DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2021 has been entered.
 
Status of the Claims
	The amendment filed on 02/22/2021 has been entered. Claims 1-4 and 11-12 have been amended. Thus, Claims 1-5, 7 9-12, 14 and 16-22 are currently pending and under examination.

Withdrawn Objections and Rejections
	Claims 4 and 12 have been amended to obviate minor informalities and thus the objection of the claims has been withdrawn.

Maintained Claim Objections
Claims 1, 3 and 11 stand objected to in a modified form because of the following informalities: 
Remove the conjunction word “and” before 
    PNG
    media_image1.png
    21
    334
    media_image1.png
    Greyscale
and add “and” before 
    PNG
    media_image2.png
    22
    355
    media_image2.png
    Greyscale
because 
    PNG
    media_image2.png
    22
    355
    media_image2.png
    Greyscale
is the last recited alternative in the Markush group.

Maintained Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 stand rejected in a modified form under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims recite the limitation:

    PNG
    media_image3.png
    249
    593
    media_image3.png
    Greyscale

However, the instant specification appears devoid of such description regarding the definition of the variable R’n. The specification fails to disclose either explicitly or implicitly, the newly introduced definition of the variable R’n. 
Thus, at the time the application was filed, a skilled artisan would not recognize from the disclosure that Applicant was in possession of R’n denoted as above. 
MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").”
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.

Response to Arguments
	Applicant argues that R’n is regarded to have the same meaning as Rn because formulas (Ib) and (IIb) derive from formula (I) of Claim 1. Applicant further argues that since Claims 3 and 11 define formula (I) as biphenyl (-Ph-Ph’-), it would be clear to a skilled artisan that Rn and R’n of formulas (Ib) and (IIb) are under the same definition as Rn, but that R’n from Ph’ may be the same or different from Rn in Ph.
	The Examiner disagrees. Even though Claim 1 defines Ar as being substituted or unsubstituted biphenyl group, nowhere in the claim recites that Rn is also attached to both of the phenyls in the biphenyl group. Claims 3 and 11 limits Ar to -Ph-Ph’- and thus formula (I) of Claim 1 is limited to Rn-Ph-Ph’-F in Claims 3 and 11. Nowhere in this further limited formula shows that Rn is also attached to Ph’ (which becomes R’n). It is noted that since the claims recite that the biphenyl group can be substituted, R’n can be any other substitution of Ph’ that has a different definition than Rn and thus R’n cannot be the same as Rn.
	In view of the foregoing, the new matter rejection has been maintained.

Maintained and Newly Applied Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 7 11-12, 14 and 16-22 are newly rejected and Claims 2-4 and 9-10 stand rejected in a modified form under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "slightly higher" in claim 1 is a relative term which renders the claim indefinite.  The phrase "slightly higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention and would not understand the end points of the reaction temperature.  The temperature of the reaction has thus been rendered indefinite by the use of the phrase “slightly higher”.
Claims 2-5, 7 9-12, 14 and 16-22 are also rendered indefinite for depending on Claim 1.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-5, 7, 9-12, 14 and 16-22 are newly rejected under 35 U.S.C. 103 as being unpatentable over Scott I (Scott, J. D. et al. Patent number GB2275924A; cited in IDS 07/20/2019) in view of Ohnishi (Ohnishi, K. et al. Patent number US6,124,511) as evidenced by Gillespie (Gillespie, R. J. et al. “Superacid Solutions in Hydrogen Fluoride” J. Am. Chem. Soc. 1988, 110, 18, 6053-6057) and Allgemein (“High-performance ceramic microreactors in a single piece” Apr. 27, 2007; cited in Office Action 06/23/2020). The evidentiary document is newly applied herein in view of the newly added limitations (see underlined sections): 

    PNG
    media_image4.png
    37
    472
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    87
    584
    media_image5.png
    Greyscale

Regarding Claims 1, 3-4, 11-12 and 18, Scott I teaches on pages 7-10 a method for producing fluorobenzene (Example 1) and 1-chloro-3-fluorobenzene (Example 2) the method comprising providing zinc chromite catalyst into a reactor; mixing a monochlorobenzene (Example 1) or dichlorobenzene (Example 2) with HF; passing the mixture to the reactor having the catalyst; carrying out the reaction and recovering the product mixture. 
Regarding Claims 9-10, 16-17, Scott II teaches that the mixture comprising the aforementioned products are purified and recovered using a batch scrubber containing potassium carbonate (page 7, lines 22-26).

Regarding Claims 1, 7 and 14, Scott I fails to teach that the catalyst is Sb fluorination catalyst providing the active species H2F+SbF6-. The deficiency however is cured by Ohnishi. 
Ohnishi teaches a process for producing fluorinated alkanes by fluorinating aliphatic chlorides with a fluorinating agent in the presence of a catalyst to produce fluorinated alkanes (col. 2, lines 5-9). Ohnishi teaches that the reaction can be conducted in a gas phase or liquid phase (col. 5, lines 39-44) and that if conducted in liquid phase, the reaction catalyst is metal halide, and SbF5 is exemplified among them (col. 5, lines 39-44; and Examples 1-8). Ohnishi teaches that the fluorinating agent can be anhydrous hydrogen fluoride in either gas or liquid form and that the reaction can preferably be conducted at a temperature range of room temperature to 200º C (col. 3, lines 27-30). 
Ohnishi further teaches in Examples 1-8 that the process first mixes HF (400g, 20mol) with SbF5 (800g, 3.69mol) before the fluorination process.  As evidenced by Gillespie, mixing 2 equivalents of HF and 1 equivalent SbF5 forms the strong solution superacid H2F+SbF6- (1st col of page 6053). Thus, H2F+SbF6- is necessarily formed in 5. Furthermore, excess amount of HF is being used in Ohnishi, i.e. more than the required amount to form the superacid (the required amount of HF being 3.69 x 2 = 7.38 mol), and hence any unreacted HF would necessarily act as a solvent in the reaction of Ohnishi.
It is noted that the starting material and product in Ohnishi are different from those of Scott I, however, the process in both is the same, i.e. replacement of chloro group with fluoro group. Hence, using Ohnishi’s catalyst, SbF5, in the process of Scott I would yield nothing more than the expected fluoroaryl compound.
It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to use antimony pentafluoride in the process for the manufacture of fluoroaryl compound of formula (I) from a compound of formula (II) because Scott I teaches a process for the production of fluorobenzene and 1-chloro-3-fluorobenzene from the fluorination process of monochlorobenzene and dichlorobenzene, respectively using the zinc/chromia catalyst whereas Ohnishi teaches the same fluorination process as Scott I (but with different starting material) using different catalysts, i.e. SbF5 that provides H2F+SbF6-.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) simple substitution of one known element for another to obtain predictable results applies.  Scott I teaches a different catalyst, zinc/chromia, in the 5 catalyst as instantly claimed in the fluorination process of a different starting material but where chloro group also gets replaced by the fluoro group. Thus, a simple substitution of Scott I’s catalyst with that of Ohnishi and conducting the reaction in the microreactor of Scott II, a skilled artisan would have a reasonable expectation to yield nothing more than the predictable fluoroaryl compound product.

Regarding Claim 1, both Scott I and Ohnishi fail to teach that the reactions is conducted in a microreactor. The deficiency is cured by Allgemein.
Allgemein teaches the use of microreactors for chemical processes in place of stirred vessels. Allgemein teaches that the advantages of using microreactors is “improved yields, efficiency and selectivity, together with greater production, reliability and flexibility” (pages 1-2). Accordingly, a skilled artisan would have been motivated to use the microreactors of Allgemein in place of the reaction vessels of Scott I and Ohnishi with a reasonable expectation of success in increasing productivity.
Regarding Claim 5, Allgemein further teaches using SiC-based microreactors which are resistant to corrosion from acids. The fluorination processes of Scott I and Ohnishi use HF, which is known to a skilled artisan to be a corrosive compound. Thus, a skilled artisan would have been motivated to use the SiC-based microreactor of Allgemein in the process of Scott I and Ohnishi with a reasonable expectation in diminishing reactor corrosion from HF during the method for obtaining fluoroaryl compound.
.

Response to Arguments
	Claim 1 has now been amended to recite “the reaction is carried out in the presence of anhydrous HF as the solvent and in a temperature range starting at slightly higher than ambient temperature” and Applicant argues that Scott I fails to teach the now amended claim because it teaches that the reaction is conducted in vapor phase and that a high reaction temperature is required for the vapor phase reaction to take place. Furthermore, Applicant argues that Ohnishi fails to cure the deficiency of Scott I. Applicant argues that replacement of chloro group with fluoro group in aliphatic compounds of Ohnishi is not the same as in aromatic compounds of Scott I and that Ohnishi cannot be combined with the teaching of Scott I.
	The Examiner disagrees. Scott I already establishes that a nucleophilic substitution can already take place on aromatic halides such as replacing chloro with fluoro groups of the aromatic compounds. The difference from the claimed invention is that Scott I teaches the reaction in the presence of zinc-promoted chromia catalyst but fails to teach that the reaction is conducted in the presence of H2F+SbF6-. Ohnishi teaches a nucleophilic substitution on a different starting material, aliphatic chloride, using either the same chromia catalyst as that of Scott I in gas phase or the use of metal halide catalyst (among them SbF5) in liquid phase but on a different starting 

	Applicant further argues that Scott I teaches a gas phase whereas the instant claim teaches a liquid phase in view of the amendment of Claim 1 and that there is no motivation from Scott I to change the reaction to liquid phase. 
	The Examiner disagrees because the gas phase reaction in Scott I requires a high temperature of from 300 to about 400 ºC whereas Ohnishi teaches that the reaction can be conducted using SbF5 and HF (which eventually forms the superacid H2F+SbF6-) at a lower temperature in liquid phase and that ranges preferably from 20 to 120 ºC. The use of a high temperature can be costly due to a high consumption of energy and a thus a skilled artisan would have been motivated to use the reaction conditions and catalyst of Ohnishi, which allows the use lower temperature and thus resulting in less energy consumption.


	The Examiner disagrees because even though Ohnishi teaches different alternatives of conducting the fluorination reaction, Examples 1-8 of Ohnishi teaches the use of SbF5 and excess HF (which forms the superacid as instant claim) and a skilled artisan would have been motivated to first try the reaction conditions of the examples and would arrive at the reaction conditions of the instantly amended Claim 1.

	Finally Applicant argues that neither Scott I nor Ohnishi teaches any hint nor any motivation for the skilled person to choose microreactor and that Allgemein does not cure any deficiencies but only teaches the generic use of microreactor but no suggestion for the use of microreactor on the specific reaction of Claim 1.
	The Examiner disagrees because the motivation for using a microreactor over the reaction vessels of Scott I and Ohnishi has been set forth above in the rejection and that is “improved yields, efficiency and selectivity, together with greater production, reliability and flexibility”. It is noted that motivation to combine does not have to be taught or suggested by the prior art. MPEP § 2143.01 states that a "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." Zup v. Nash Mfg., 896 F.3d 1365, 1371, 127 USPQ2d 1423, 1427 (Fed. Cir. 2018) (quoting Plantronics, Inc. v. Aliph, Inc., 724 F.3d 1343, 1354 [107 USPQ2d 1706] (Fed. Cir. 2013) (citing Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1328 [92 USPQ2d 1849] (Fed. Cir. 2009) (quoting KSR, 550 U.S. at 418-21)). 
	It is a common knowledge to a skilled artisan to determine the optimal reaction conditions including reaction vessels that would give the desired product at increased yield and since the Allgemein teaches that microreactors are known to meet such optimal reaction conditions, a skilled artisan would have been motivated to use the microreactor of Allgemein over the reaction vessels of Scott I and Ohnishi. 


Allowable Subject Matter
The subject matter of Claim 2 appears to be free of prior art. The closest prior art references have been set forth above. Furthermore, Ohnishi teaches in Examples 1-8 that the fluorination reaction is conducted at a temperature of 100 ºC, and a pressure of 10-12 kg/cm2G (about 9.8 to about 1.96 bar). Furthermore, Ohnishi teaches in Example 1 that HF is supplied to the reactor at a rate of 80 g/hr and based on HF density of 0.99 g/L, the rate is converted to about 80 mL/h. However Ohnishi fails to teach or suggest the instantly claimed residence time. 

Conclusion
Claims 1-5, 7 9-12, 14 and 16-22 are rejected and no claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.